Citation Nr: 1210673	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  05-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease of the low back.  


REPRESENTATION

Appellant represented by:	Brian P. Anderson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under jurisdiction of the RO in Montgomery, Alabama. 

In December 2007, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in Montgomery, Alabama.  A transcript of the proceeding is associated with the claims file. 

The matter was remanded by the Board in October 2008 for a VA examination.  The Board thereafter denied the Veteran's claim in April 2009.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.  The Board remanded the matter in March 2011.  

In December 2010, the Veteran's attorney-representative requested a videoconference hearing before the Board.  However, the Board notes that the Veteran was afforded a hearing on this matter before the undersigned in December 2007 with his then-representative, an accredited service organization.  As the Veteran has already had a hearing on this matter in compliance with 38 C.F.R. § 20.700 (2011), an additional hearing before the Board is not warranted, and the Board denies this request.  



FINDING OF FACT

A chronic low back disability was not present until more than one year following the Veteran's discharge from service, and the Veteran's current low back disability is not etiologically related to his active service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for low back disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice by correspondence dated in May 2004 and November 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, including service treatment records (STRs), has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim, including any records of post-service treatment.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examination.  This examination adequately addresses the relevant information and includes a well-supported opinion.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 ; 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307 , 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis

Service treatment records show that the Veteran injured his back in March 1975 after lifting heavy bags onto a truck.  A June 1975 medical report also shows complaints of right sided low back pain.  The Veteran's August 1976 separation examination shows a normal spine and in the Veteran's August 1976 "Report of Medical History" he denied recurrent back pain. 

After service, the Veteran sought employment as a civilian warehouseman for the United States Army.  He was afforded a pre-employment examination of the spine in September 1977 which indicated that the radiographic report was negative.  This examination report also included later-dated entries showing a complaint of back pain in 1978 and again in 1981.  In 1981, the finding was lumbosacral muscle strain.  In August 1981, it was noted again that that he had lumbosacral muscle strain, as a result of hurting his back at work lifting a case.

The Veteran remained employed as a warehouseman for the United States Army until he was awarded disability retirement in approximately October 2001.  Medical records associated with his employment as a warehouseman show that the Veteran injured his back on several occasions, including in August 1981, March 1984, May 1989, and February 1991.  These injuries to the back were usually incurred incident to heavy lifting.  Private medical records dated from March 1984 to September 2004 also show treatment for injuries to the back and show degenerative disc disease of the low back.  A report from C.H.M., M.D., dated in June 2001 indicates that the Veteran reported that he initially injured his back in 1984.  

The Veteran was afforded a VA examination in December 2008 wherein the examiner diagnosed the Veteran with degenerative disc disease with slight dextroscoliosis of the lumbar spine.  Upon review of the claims file, the examiner opined that the Veteran's current back disorder was less likely than not caused by the March 1975 injury to the back during military service.  The examiner noted that while the Veteran did have a documented injury to the back while on active duty, this was an acute injury that resolved after June 1975.  The examiner stated that this conclusion was supported by the negative inquiry for historical recurrent back pain in August 1976.  The examiner further noted that there was no documentation of recurrent or chronic back pain occurring after the initial incident and when the Veteran was discharged in 1976.  He also noted that there was no documentation of recurrent complaints or treatment for chronic low back pain between 1976 and 1984.  While the Veteran reported chronic low back pain since 1976, the examiner found no objective evidence of a back disorder until 1984.  The examiner pointed to several intervening on-the-job injuries to the back post-service, specifically in March 1984, 1989, and November 1992, and noted that the Veteran did not seek regular treatment for his back pain until after the 1984 injury to his back.  Consequently, the examiner opined that the Veteran's current back pain was less likely due to active duty and more likely due to the work-related injury in 1984, after which time the Veteran's back pain became chronic. 

The Joint Motion for Remand indicates that the Board's reliance on the December 2008 VA examination was incorrect as this examination was inadequate because it failed to address the Veteran's complaints of back pain in 1978 and 1981.  Specifically, the VA examiner noted that there were no objective records to support evaluation and treatment of back problems until 1984.  Contrary to the observations of the examiner, the record contains medical documentation that the Veteran complained of back problems prior to 1984.  The Joint Motion cited the aforementioned notation dated 1978 indicating that the Veteran complained of "back pain," as well as the notation in August 1981 indicating that the Veteran "hurt [his back] at work lifting [a] case."  Due to this oversight, the December 2008 VA examination was deemed inadequate.  

The Veteran was afforded a VA examination in November 2011 by a physician who was Chief of Administrative Medicine.  The VA Compensation and Pension Exam Inquiry sheet provided to the examiner prior to the examination and accompanying the examination reports specifies the following:

The examiner is asked to review all evidence of the Veteran's back pain both during and after service, which includes but is not limited to the evidence between 1976 and 1984.  This specifically includes the March 1975 and June 1975 service treatment records showing complaints of low back pain, August 1976 separation examination showing a normal spine, August 1976 "Report of Medical History" where the Veteran denied recurrent back pain, September 1977 pre-employment physical showing a normal radiograph of the spine, complaints of low back pain dated in September 1978, post-service employment records showing injuries to the back in August 1981, March 1984, May 1989, and February 1991, and private treatment records dated from May 1984 to September 2004 showing treatment for a low back disorder.  Thereafter, the examiner is asked to comment on the Veteran's continued complaints of back pain as evidenced in 1978, before his first reported on-the-job injury.

The examining physician noted that he reviewed the claims folder.  He observed that the Veteran had a diagnosis of lumbar spine degenerative disc disease dating from the 1980's.  He observed the Veteran's history and noted that the Veteran twisted his back in service lifting a duffle bag and was treated with rest, PT, Rx and a profile.  He noted that the Veteran was treated only for this one episode in service with regard to his back.  He further observed that the Veteran went to work after service performing work of a physical nature at Fort McClelland for many years.  He noted episodes of back pain in the 1970's but observed that it was not until the 1980's that the diagnosis of degenerative disc disease and arthritis was made.  Of note were the multiple rounds of injuries after service due to the nature of his post-service job.  The Veteran now had daily, severe, chronic low back pain.  The pain was worse with walking, lifting or bending.  It is improved with rest, avoidance of activities and prescriptions.  The Veteran denied incapacitating flare-ups in the past year.  He regularly wore a brace.  

Following a detailed physical and neurological examination and image studies, the impression was degenerative changes as described primarily at L5-S1.  The examining physician opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician explained as follows:

1- His back symptoms in the service was a one time pain sprain.  This is well documented in the SMRs.  There is no evidence of a chronic condition or residuals in the rest of the SMRs after this event.  Also the exit examination reveals no chronic condition.  

2- In the 1970's he had separate episodes of low back pain.  Each time it was associated with an injury.  This is expected and related to the injuries themselves and not the injury in the service.  

3- It was not until the 1980's that the concern for degenerative changes arise.  This was after numerous episodes of injuries in his post service occupation.  His job was very physical.  

4- The most likely cause of his current low back condition is the post service occupation that he had with well documented injuries.  

Thus, the Veteran is shown to have a current lumbar spine disorder in the form of lumbar spine degenerative disc disease, but the competent and uncontroverted medical opinion of record states the current lumbar spine disorder is not related to any in-service incident and is in fact related to well-documented post service on-the-job injury.  There is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's testimony before the undersigned and correspondence to VA as well as his statements to various medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had back pain since he twisted his back during service.  The diagnosed disability of the lumbar spine has been affirmatively found to be unrelated to the alleged in-service injury as described by the Veteran.  The VA examiner's opinion in November 2011 is essentially uncontroverted medical opinion evidence against the claim.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his in-service twisting injury as a premise, yet explains why this alleged injury did not lead to the current low back disability.  The Board finds this medical opinion to be competent probative evidence against the claim. 

While the Veteran is competent to state that he twisted his back in service and has had pain since that time, his lay statements are found to be not credible as to the existence of continuous back symptomatology since service.  The record contains the aforementioned August 1976 separation examination showing no back problems and the "Report of Medical History" in which the Veteran denied recurrent back pain.  It also contains the 2001 report from C.H.M., M.D., which documents the Veteran's report that he initially injured his back in 1984.  This persuades the Board that there was no continuity of symptomatology from the time of twisting injury to the initial diagnosis many years later. 

The November 2011 opinion is afforded considerable weight in the determination that the Veteran's current lumbar spine disability is not related to his in-service back twisting incident.  It was based on a full review of the Veteran's claims files.  In the examination report, the physician summarized the Veteran's relevant in-service and post-service medical history, to include reference to the physical nature of the Veteran's post service job and the multiple resultant episodes of back injury documented in the post-service record.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof. 

While the Board has considered the other medical evidence of record, it finds it less probative as to the issue of the etiology of the current back disorders.  The treatment records following service do not provide any nexus between the current disability and service.  Rather, they reflect that the Veteran sought treatment for multiple intercurrent post-service job-related injuries.  These are considered to have no significant probative value as to establishing a nexus between current disability and service. 

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection for a low back disorder are not met; the claim must therefore be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54  .



ORDER

Service connection for degenerative disc disease of the low back is denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


